EMPLOYMENT AGREEMENT




THIS IS AN AGREEMENT effective as of the 1st day of January 1, 2009 by and
between Standex International Corporation, a Delaware corporation with executive
offices located at 6 Manor Parkway, Salem, New Hampshire 03079 (the “Employer”)
and Deborah A. Rosen, an individual residing at 11 Major Hale Drive, Framingham,
Massachusetts 01701(the “Employee”).

1.

Employment; Term.

(a)  Employer hereby agrees to employ Employee, and Employee hereby agrees to
serve Employer on a full-time basis as Vice President/Chief Legal Officer and
Secretary of the Employer subject to the direction and control of the
President/Chief Executive Officer of Employer, for an initial term commencing as
of the date of this Agreement, and ending on December 31, 2009 (the “Initial
Term”).  Thereafter the Agreement shall automatically renew for successive one
(1) year terms commencing on January 1st of each year and ending on December
31st of the next succeeding year (the “Renewal Term”) unless otherwise
terminated pursuant to Section 1(b) of this Agreement.

(b)  Subject to the provisions for termination otherwise included in Section 5
herein, either the Employer or the Employee shall have the right to terminate
this Agreement by giving the other party thirty (30) days advance written notice
(the “Notice Period”), at any time during the Initial Term or any Renewal Term,
stating her/its intention to terminate the Agreement.  Such termination will be
effective at the end of the Notice Period.  In the event of notice of
termination by the Employer, the provisions of Section 6 shall apply.

2.

Best Efforts.  Employee agrees, as long as this Agreement is in effect, to
devote her best efforts, time and attention to the business of Employer in the
performance of such executive, managerial and supervisory duties contemplated by
this Agreement.

3.

Non-Compete.  Except as set forth in the third paragraph of this Section 3,
Employee shall not, while this Agreement is in effect, engage in, or be
interested in, in an active capacity, any business other than that of the
Employer or any affiliate, associate or subsidiary corporation of Employer.  It
is the express intent of the Employer and Employee that: (i) the covenants and
affirmative obligations of this Section be binding obligations to be enforced to
the fullest extent permitted by law; (ii) in the event of any determination of
unenforceability of the scope of any covenant or obligation, its limitation
which a court of competent jurisdiction deems fair and reasonable, shall be the
sole basis for relief from the full enforcement thereof; and (iii) in no event
shall the covenants or obligations in this Section be deemed wholly
unenforceable.

In addition, except as set forth in the third paragraph of this Section 3,
Employee shall not, for a period of one (1) year after termination of employment
(whether such termination is by reason of the expiration of this Agreement or
for any other reason), within the United States, directly or indirectly,
control, manage, operate, join or participate in the control, management or
operation of any business which directly or indirectly competes with any
business of the Employer at the time of such termination.  The Employee shall
not during the term of this non-competition provision contact any employees of
the Employer for the purpose of inducing or otherwise encouraging said employees
to leave their employment with the Employer.











No provision contained in this section shall restrict Employee from making
investments in other ventures which are not competitive with the Employer, or
restrict Employee from engaging, during non-business hours, in any other such
non-competitive business or restrict Employee from owning less than five (5)
percent of the outstanding securities of companies which compete with any
present or future business of Employer and which are listed on a national stock
exchange or actively traded on the NASDAQ National Market System.

4.

Compensation; Fringe Benefits.  Employer agrees to compensate the Employee for
her services during the period of her employment hereunder at a minimum base
salary of Two Hundred Ninety-Two Thousand Seven Hundred Fifty and 00/100 Dollars
($292,750) per annum, payable semi-monthly.  Employee shall be entitled to
receive such increases in this minimum base salary, as the Compensation
Committee of the Board of Directors of Employer shall, in their sole discretion,
determine.

Employee shall also be entitled to participate in the Standex Long Term
Incentive Program, the Standex Annual Incentive Program, the Standex Retirement
Savings Plan and in such other incentive, welfare, retirement benefit and
deferred compensation plans as are made available from time to time to senior
management employees of the Employer.

5.

Termination.  In addition to the provisions concerning notice of termination in
the second paragraph of Section 1, this Agreement shall terminate upon the
following events:

(a)

Death:  Employee’s employment shall terminate upon her death, and all liability
of Employer shall thereupon cease except for compensation for past services
remaining unpaid and for any benefits due to Employee’s estate or others under
the terms of any benefit plan of Employer then in effect in which Employee
participated.

(b)

Disability:  In the event that Employee becomes substantially disabled during
the term of this Agreement for a period of six consecutive months so that she is
unable to perform the services as contemplated herein, then Employer, at its
option, may terminate Employee’s employment upon written notification to
Employee.  Until such termination option is exercised, Employee will continue to
receive her full salary and fringe benefits during any period of illness or
other disability, regardless of duration.

(c)

Material Breach:  In the event of the commission of any material breach of the
terms of this Agreement by the Employee or Employer, the non-breaching party may
cause this Agreement to be terminated on ten (10) days written notice.  Employer
may remove Employee from all duties and authority commencing on the first day of
any such notice period, provided however, that payment of compensation and
participation in all benefits shall continue through the last day of such notice
period.  For purposes of this Agreement, material breach shall be defined as:

(i)

an act or acts of dishonesty on the Employee’s part which are intended to result
in her substantial personal enrichment at the expense of the Employer; or

(ii)

the willful, deliberate and continuous failure of the Employee to materially and
substantially perform her duties hereunder and which results in material











injury to the Employer (other than such failure resulting from the Employee’s
incapacity due to physical or mental disability) after demand for substantial
performance is given by the Employer to the Employee, specifically identifying
the manner in which the Employer believes the Employee has not materially and
substantially performed her duties hereunder.

No action, or failure to act, shall be considered “willful” if it is done by the
Employee in good faith and with reasonable belief that her action or omission
was in the best interest of the Employer.  In the event of termination pursuant
to Section 5(c) above, the Employee shall not qualify for any severance under
Section 6 below.

6.

Severance.  In the event that Employee’s employment is terminated pursuant to
Section 1 of this Agreement (exclusive of a termination after a change in
control where severance is governed by the provisions contained in Section 13
herein and exclusive of termination pursuant to Section 5), the Employee shall
receive severance pay for a period of one (1) year following termination of
employment.  Severance will be paid in accordance with normal and customary
payroll practices of the Employer.  The aggregate severance will be equal to the
Employee’s then current, annual base compensation.

7.

Invention and Trade Secret Agreement.  Employee agrees that the Invention and
Trade Secret Agreement signed by the Employee and in effect on the date of this
Agreement shall remain in full force and effect while this Agreement is in
effect and after its termination, as provided in the Invention and Trade Secret
Agreement, provided, however, that the non-compete clause of the Invention and
Trade Secret Agreement shall be superseded by the non-compete provisions of
Section 3 of this Agreement.

8.

Specific Performance.  It is acknowledged by both parties that damages will be
an inadequate remedy to Employer in the event that Employee breaches or
threatens to breach her commitments under Section 3 or under the Invention and
Trade Secret Agreement.  Therefore, it is agreed that Employer may institute and
maintain an action or proceeding to compel the specific performance of the
promises of Employee contained herein and therein.  Such remedy shall, however,
be cumulative, and not exclusive, to any other remedy which Employer may have.

9.

Entire Agreement; Amendment.  This Agreement supersedes any employment
understanding or agreement (except the Invention and Trade Secret Agreement)
which may have been previously made by Employer with Employee, and this
Agreement, together with the Invention and Trade Secret Agreement, represents
all the terms and conditions and the entire agreement between the parties hereto
with respect to such employment.  This Agreement may be modified or amended only
by a written document signed by Employer and Employee.

10.

Assignment.  This Agreement is personal between Employer and Employee and may
not be assigned; provided, however, that Employer shall have the absolute right
at any time, or from time to time, to sell or otherwise dispose of its assets or
any part thereof, to reconstitute the same into one or more subsidiary
corporations or divisions or to merge, consolidate or enter into similar
transactions.  In the event of any such assignment, the term “Employer” as used
herein shall mean and include such successor corporation.

11.

Governing Law; Binding Nature of Agreement.   This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New Hampshire,











excluding its choice of law provisions.  This Agreement shall be binding upon,
and enure to the benefit of, the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

12.

Survival.  The obligations contained in Sections 3, 6, 7 and 13 herein shall
survive the termination of this Agreement.  In addition, the termination of this
Agreement shall not affect any of the rights or obligations of either party
arising prior to or at the time of the termination of this Agreement or which
may arise by any event causing the termination of this Agreement.

13.

Change of Control.

(a)

In the event of a change in control of Employer required to be reported under
Item 6(e) of Schedule 14A of Regulation 14A of the Securities Exchange Act of
1934:

(i)

Employer may terminate Employee's employment only upon conclusive evidence of
substantial and indisputable intentional personal malfeasance in office, such as
a conviction for embezzlement of Employer's funds; and

(ii)

Employee may terminate her employment at any time within two years thereafter
if, after giving notice to the Employer within 90 days after the occurrence of
the event permitting Employee to terminate her employment and receive the
amounts described in Section 13(b) below (and giving the Employer 30 days to
cure such event), there is a material diminution in her substantive or
managerial responsibilities, or if her reporting relationship is changed such
that she no longer reports to the chief executive officer of the Employer, or if
she is required to relocate her office to a location more than 50 miles from the
Salem, New Hampshire of the Employer (unless the new location is closer in
mileage to her residence), or if her base salary or annual and/or long-term
incentive compensation opportunities are materially reduced.

(b)

Following a change of control of Employer, any termination of Employee's
employment either by Employee pursuant to Section 13(a)(ii) or by Employer under
any circumstances other than those involving conclusive evidence of substantial
and indisputable intentional personal malfeasance in office, as referenced in
Section 13(a), then:

(i)

Employee shall be promptly paid a lump sum payment equal to one times her
current annual base salary plus one times the most recent annual bonus paid to
her;

(ii)

Employee shall become 100% vested in all amounts which she has been awarded
under the benefit plans in which she participates, including but not limited to
the Management Stock Purchase Program (MSPP) portion of the Standex Annual
Incentive Program and all restricted stock, stock options and performance share
units granted under the Standex Long Term Incentive Program, or any successor
plan of the Employer, and any other stock based plans of the Employer; and

(iii)

All life insurance and medical plan benefits covering the Employee and her
dependents shall be continued at the expense of Employer for the one-year











period following such termination as if the Employee were still an employee of
the Employer.

14.

Notices.  Any notice to be given pursuant to this Agreement shall be sent by
certified mail, postage prepaid, by facsimile (with a copy mailed via first
class mail, postage pre-paid), by delivery in person, or by reputable overnight
courier such that delivery can be conclusively documented, to the parties at the
addresses set forth in the preamble to this Agreement or at such other address
as either party may from time to time designate in writing.

15.

Covenants Several.  In the event that any covenant of this Agreement shall be
determined invalid or unenforceable and the remaining provisions can be given
effect, then such remaining provisions shall remain in full force and effect.

16.    Compliance with Section 409A of the Code.  To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A of
the Code.  This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Employer at any
time and without the consent of the Employee).  In the event that any payment of
benefits hereunder may, in the determination of the Employer, be subject to
Section 409A(a)(1) of the Code, the payment of such benefits shall be delayed or
accelerated to the minimum extent necessary so that such benefits are not
subject to the provisions of Section 409A(a)(1) of the Code.  The Employer may
attach such conditions to or adjust the amounts paid hereunder to preserve, as
closely as possible  the economic consequences that would otherwise have applied
to the payment; provided however, that no such condition or adjustment shall
result in the payments being subject to Section 409A(a)(1) of the Code.  The
Employer further reserves the right to make such amendments to this Agreement as
are necessary to conform the Agreement to the requirements of Section 409A, and
the Employee agrees to execute any such amendments.

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its authorized officers and Employee has executed this Agreement as of
the day and year first above written.




STANDEX INTERNATIONAL

EMPLOYEE

CORPORATION




/s/  Roger L. Fix

/s/  Deborah A. Rosen




BY:

_____________________________

______________________________

Roger L. Fix

Deborah A. Rosen

Its:

President/CEO












